Citation Nr: 1531669	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  13-06 320A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type 2, with secondary dysfunction, incontinence, neuropathy of the right leg, fatigue, enlarged mammary glands, erectile dysfunction, and diabetic neuropathy, to include as associated with herbicide exposure.

2.  Entitlement to service connection for ischemic heart disease, to include as associated with herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel

INTRODUCTION

The Veteran served on active duty from May 1965 to May 1971, and from December 1974 to June 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied entitlement to service connection for diabetes mellitus, type 2, with secondary dysfunction, incontinence, neuropathy of the right leg, fatigue, enlarged mammary glands, erectile dysfunction, and diabetic neuropathy, to include as associated with herbicide exposure.

In an August 2012 rating decision, the RO denied entitlement to service connection for ischemic heart disease.

This case was remanded in April 2014 for additional development; it is again before the Board for further appellate review.

The Veteran's Virtual VA and VBMS files were reviewed in connection with this decision. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

Resolving all reasonable doubt in favor of the appellant, the Veteran's duties and responsibilities in service while serving at the Nakhon Phanom Royal Thai Air Force Base exposed him to herbicides.


CONCLUSIONS OF LAW

1.  The Veteran's diabetes mellitus, type 2, with secondary dysfunction, incontinence, neuropathy of the right leg, fatigue, enlarged mammary glands, erectile dysfunction, and diabetic neuropathy, are due to in-service exposure to herbicides during his military service. 38 U.S.C.A. §§ 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  The Veteran's ischemic heart disease is due to in-service exposure to herbicides during his military service. 38 U.S.C.A. §§ 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2014) redefined VA's duty to assist a Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim. Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance 'if no reasonable possibility exists that such assistance would aid in substantiating the claim'); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's decision, which constitutes a full grant of the benefit sought on appeal, further assistance is unnecessary to aid the Veteran in substantiating his claim.

Service connection 

The law provides that a Veteran who served in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 U.S.C.A. § 1116(f).

Regulations further provide, in pertinent part, that if a Veteran was exposed to an herbicide agent (such as Agent Orange) during active military, naval, or air service, certain diseases, including ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina) and diabetes mellitus, type 2, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.

Recent findings indicate that herbicides were also used in Thailand. In May 2010, VA published a 'Compensation & Pension (C&P) Service Bulletin' which establishes 'New Procedures for Claims Based on Herbicide Exposure in Thailand and Korea.' In explaining the need for the new procedures, the bulletin noted that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes. VA determined that a special consideration of herbicide exposure on a facts found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases. It was noted that the majority of troops in Thailand during the Vietnam era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang. It was also noted that 'if a US Air Force Veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicides exposure should be acknowledged on a facts found or direct basis. This applies only during the Vietnam era, from February 28, 1961 to May 7, 1975.'  May 2010 C&P Service Bulletin; see also VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.

However, once exposure to herbicides has been shown by the evidence of record, the presumption of service connection found in 38 C.F.R. § 3.309(e) for herbicide-related diseases is applicable.

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation. Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Lay assertions may serve to support a claim for service connection when they relate to the occurrence of events that are observable as a lay person or the presence of a disability or symptoms of a disability that are subject to lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the existence of a disability even when not corroborated by contemporaneous medical evidence).

In this case, the Veteran has been diagnosed with coronary artery disease and diabetes mellitus, type 2, and requires insulin.  See May 2008 private medical record.  The Veteran's service personnel records reflect that he was stationed in Nakhon Phanom RTAFB in Thailand from December 2, 1966 to November 19, 1967, and that his duty assignment was as a military occupational specialist was as a Personnel Specialist.  His duties included checking in new individuals on to the base and back to the states, ensuring that their personnel records were correct.  The Veteran also processed people who were transferring off base to another location.

In various statements and an affidavit, the Veteran has contended that he was exposed to herbicides during his active service.  Specifically, the Veteran has argued that he performed duties which put him near the perimeter of the base.  He contended that he was part of a group responsible for lining up to clear the flight line of debris, and that the flight line was next to the perimeter.  In addition, he reported that he served on Guard Duty on the flight line during an evening shift, which lasted approximately three hours.  He was responsible for guarding the perimeter and walking back and forth directly on the flight line and perimeter.  He also has reported that he helped a local Thai teacher to build a chicken coop, which required the Veteran to retrieve supplies that were stored on the perimeter of the base and were donated by the Air Force.  

In addition, the Veteran noted that he remembered encountering torrential downpours which would last a few hours at a time; resulting in flooding and requiring the Veteran to walk through ankle deep water.  The Veteran contends that this caused the contaminants that were sprayed on the perimeter of the base to be spread throughout the base.  The Veteran has also enclosed photographs that he contends place him near the perimeter of the base.

Given the wealth of supporting documentation and statements provided by the Veteran, the Board determines that the evidence as to whether he was exposed to herbicides is at least in equipoise.  This determination is limited to this specific Veteran, is based on the facts presented, and does not confer a blanket finding on other similarly situated claimants.

Viewing the evidence of record in a light most favorable to the Veteran, the Board finds that this evidence is at least in relative equipoise regarding the Veteran's exposure to herbicide agents at Nakhon Phanom RTAFB.

In view of this evidence, the Board shall resolve reasonable doubt in favor of the Veteran and find that he was presumed to have been exposed to herbicide agents. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. Therefore, his diabetes mellitus, type 2, with secondary dysfunction, incontinence, neuropathy of the right leg, fatigue, enlarged mammary glands, erectile dysfunction, and diabetic neuropathy, and ischemic heart disease, which appear to have manifested to a degree of 10 percent or more at some time after service, are presumed to be service connected to such exposure. See 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e). As such, the Board concludes that service connection is warranted for these disorders. See 38 C.F.R. § 3.307, 3.309.


ORDER

Service connection for diabetes mellitus, type 2, with secondary dysfunction, incontinence, neuropathy of the right leg, fatigue, enlarged mammary glands, erectile dysfunction, and diabetic neuropathy, to include as associated with herbicide exposure, is granted.

Service connection for ischemic heart disease, to include as associated with herbicide exposure is granted.



____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


